In a proceeding pursuant to article 78 of the CPLR to review a determination of the City Rent and Rehabilitation Administrator, which denied decontrol of certain apartments in petitioner’s building, petitioner appeals from a judgment (described in the notice of appeal as an “order”) of the Supreme Court, Kings County, entered December 8, 1964, which denied the petition and dismissed the proceeding. Judgment affirmed, without costs. We agree with the Administrator’s determination that the subject apartments were not additional housing accommodations created by conversion and, therefore, were not decontrolled (cf. Matter of Vivana Realty Gorp. v. Abrams, 5 A D 2d 466, 470-471; Matter of Knight v. Herman, 18 A D 2d 809). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.